DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  There were no new Information Disclosure Sheets (IDS) filed since the last response on this application dated 09 November 2021.     

Status of Claims
The Applicant’s arguments have been fully considered.  Claims 1, 8 and 15 have been amended.  Claims 1-20 are presented for examination, of which Claims 1, 8 and 15 are the only independent claims.  
Action on the merits follow:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-20 are rejected under 35 U.S.C. 102 as being anticipated by US PG Publication No. 2017018019 A1 to Carrott, (hereinafter referred to as Carrott).

As per Claim 1, Carrott teaches;
A method comprising: 

registering a user device with a provider device by an agent associated with the provider device physically verifying an identity of a user of the user device; (see at least Carrott, Fig. 19, ¶¶ [0058], [0059], [0060] and [0061]).

only after physically verifying the identity of the user, providing, by a provider device, an app to the user device, wherein each different app provided to each different user device by the provider device has a different unique encryption key; (see at least Carrott, ¶¶ [0056], [0061], [0062], [0063], [0068], [0069], [0072], [0075] and [0078]). 

creating, by the provider device, a first user-specific signature that incorporates user information, associated with a user of the user device, and a first incremented value; (see at least Carrott, ¶¶ [0055] and [0061]). 

storing, by the provider device, the first user-specific signature in a user-specific registry; (see at least Carrott, ¶¶ [0061] and [0067]).

receiving, by the app, request information; (see at least Carrott, ¶ [0095]).



applying, by the app, the request data to an encryption process using the unique encryption key associated with the app to encrypt the request information and the app-sequenced incremented value in the request data to produce encrypted request data; (see at least Carrott, ¶¶ [0105], [0106], [0203] and [0227]).

sending, by the app, the encrypted request data to the provider device over a computerized network; (see at least Carrott, ¶ [0056], [0062], [0071] and [0075]).

calculating, by the provider device, an expected incremented value; (see at least Carrott, ¶¶ [0142], [0150], [0203] and [0227]).
 
determining, by the provider device, validity of the request data by comparing at least the app-sequenced incremented value with the expected incremented value; (see at least Carrott, ¶¶ [0086] and [0243]).
			
processing, by the provider device, the request information based on the request data being valid; (see at least Carrott, ¶¶ [0073], [0089] and [0165]).



adding, by the provider device, the incremented user-specific signature to the user-specific registry; (see at least Carrott, ¶¶ [0077], [0144] and [0163]).

NOTE:  Claims 8 and 15 are substantially similar to Claim 1 and as such, these claim limitations are treated in the same manner with regard to the Claim 1 prior art rejection.

As per Claim 2, Carrott teaches;

further comprising maintaining, by the app and the provider device, identically incremented sequencers, wherein the identically incremented sequencers are used to calculate the app-sequenced incremented value and the expected incremented value; (see at least Carrott, ¶¶ [0142], [0150], [0203] and [0227]).

NOTE:  Claims 9 and 16 are substantially similar to Claim 2 and as such, these claim limitations are treated in the same manner with regard to the Claim 2 prior art rejection.

As per Claim 3, Carrott teaches;

wherein the user-specific registry and the user- specific signature are unique to a single user associated with the user device; (see at least Carrott, ¶¶ [0055], [0056], [0061] and [0064]).

NOTE:  Claims 10 and 17 are substantially similar to Claim 3 and as such, these claim limitations are treated in the same manner with regard to the Claim 3 prior art rejection.

As per Claim 4, Carrott teaches;

further comprising creating, by the app, a request-based user-specific signature that incorporates at least portions of the user information and the app-sequenced incremented value; (see at least Carrott, ¶¶ [0091] and [0104]).

NOTE:  Claims 11 and 18 are substantially similar to Claim 4 and as such, these claim limitations are treated in the same manner with regard to the Claim 4 prior art rejection.

As per Claim 5, Carrott teaches;

further comprising adding, by the app, the request-based user-specific signature to the request information when producing the request data; (see at least Carrott, ¶ [0061]).

NOTE:  Claims 12 and 19 are substantially similar to Claim 5 and as such, these claim limitations are treated in the same manner with regard to the Claim 5 prior art rejection.

As per Claim 6, Carrott teaches;

further comprising adding, by the app, at least one of app information of the app and user device hardware information of the user device to the request information when producing the request data; (see at least Carrott, ¶¶ [0134], [0138] and [0140]).

NOTE:  Claims 13 and 20 are substantially similar to Claim 6 and as such, these claim limitations are treated in the same manner with regard to the Claim 6 prior art rejection.

As per Claim 7, Carrott teaches;

receiving, by the app, subsequent request information that follows the request information; (see at least Carrott, ¶ [0095]).

adding, by the app, a subsequent app-sequenced incremented value to the subsequent request information to produce subsequent request data; (see at least Carrott, ¶¶ [0105] and [0115]).



calculating, by the provider device, a subsequent expected incremented value; (see at least Carrott, ¶¶ [0142], [0150], [0203] and [0227]).

determining, by the provider device, validity of the subsequent request data by comparing at least the subsequent app-sequenced incremented value with the subsequent expected incremented value; (see at least Carrott, ¶¶ [0086] and [0243]).

processing, by the provider device, the subsequent request information based on the subsequent request data being valid; (see at least Carrott, ¶¶ [0073], [0089] and [0165]).

creating, by the provider device, a subsequent incremented user-specific signature that incorporates the user information and the subsequent app-sequenced incremented value based on the subsequent request data being valid; (see at least Carrott, ¶¶ (see at least Carrott, ¶¶ [0076], [0077], [0106] and [0107]). 

.

Response to Arguments

11.	Rejections under 35 U.S.C. 101:
	With respect to the rejections at issue, the Applicants amendments and arguments regarding the encryption would be sufficient to overcome the 101 rejection.  As such, Applicant's arguments are persuasive and the subject rejections are withdrawn.
 
Prior Art rejections under 35 U.S.C. 103:
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because they are directed to the newly amended and added claim limitations.  The Examiner conducted a review of the previously cited reference and the addition citation from this reference which read on the new limitation are indicated in the above revised rejection.  Accordingly, the subject prior art rejection is maintained.

Conclusion
   
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Gonser et al. (US 20130019289 A1) discloses an electronic signature service ("ESS") configured to manage electronic identity cards. In some embodiments, the ESS generates and manages an electronic identity card for a user, based on personal information of the user, activity information related to the user's actions with respect to the ESS, and/or social networking information related to the user.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474. The examiner can normally be reached Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL R KLOBERG/Examiner, Art Unit 3698                                                                                                                                                                                                       /OLABODE AKINTOLA/Primary Examiner, Art Unit 3691